    Case 3:20-cv-00346-K Document 1 Filed 02/12/20                 Page 1 of 21 PageID 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 ELECTRICAL WORKERS PENSION                       Civil Action No.
 FUND, LOCAL 103, I.B.E.W., on behalf
 of itself and all others similarly situated,

                        Plaintiff,                CLASS ACTION

                v.

 SIX FLAGS ENTERTAINMENT                          JURY TRIAL DEMANDED
 CORPORATION, JAMES REID-
 ANDERSON, and MARSHALL BARBER,

                        Defendants.


       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Electrical Workers Pension Fund, Local 103, I.B.E.W. (“Local 103” or

“Plaintiff”), by and through its counsel, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief are based upon, inter alia, counsel’s investigation, which

included review and analysis of: (a) regulatory filings made by Six Flags Entertainment

Corporation (“Six Flags” or the “Company”) with the United States Securities and Exchange

Commission (“SEC”); (b) press releases, presentations, and media reports issued and disseminated

by the Company; (c) analyst and media reports concerning Six Flags; and (d) other public

information regarding the Company.

                                        INTRODUCTION

       1.      This securities class action is brought on behalf of all persons or entities that

purchased shares of Six Flags’ common stock between April 25, 2018 and January 9, 2020,
     Case 3:20-cv-00346-K Document 1 Filed 02/12/20                  Page 2 of 21 PageID 2



inclusive (the “Class Period”). The claims asserted herein are alleged against Six Flags and certain

of the Company’s current and former senior executives (collectively, “Defendants”), and arise

under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and

Rule 10b-5, promulgated thereunder.

       2.      Headquartered in Grand Prairie, Texas, Six Flags is the largest regional theme park

operator in the world, with 26 parks across North America. In addition to generating revenue by

operating its parks throughout North America, Six Flags also earns revenue pursuant to

international licensing agreements to assist third parties in the development and management of

Six Flags-branded parks outside of North America. As compensation for exclusivity, brand

licensing rights, and design, development and management services, the Company receives fees

during the planning, design and development phase of each park and then would receive royalties

and management fees once the park is operational.

       3.      On June 23, 2014, Six Flags announced the signing of an agreement to build

multiple Six Flags-branded theme parks in China. Six Flags partnered exclusively with Riverside

Investment Group Co. Ltd. (“Riverside”), a Chinese real estate developer, that would provide the

capital investment for future developments in China. The Company emphasized expansion of its

international licensing agreements as one of its key strategies to achieve revenue growth, and Six

Flags’ agreements with Riverside to develop parks in China were of particular importance to

investors because they represented the largest potential driver of growth in this strategic initiative.

       4.      By May 29, 2018, Six Flags had announced plans with Riverside to develop 11

parks across three locations in China.

       5.      Throughout the Class Period, Defendants made materially false and misleading

statements, as well as failed to disclose material adverse facts, regarding the Company’s business,



                                                  2
    Case 3:20-cv-00346-K Document 1 Filed 02/12/20                 Page 3 of 21 PageID 3



operations, and growth prospects. Specifically, Defendants touted its business relationship with

Riverside as an “incredible partnership” that “should supercharge revenue growth.” The Company

also stated that Riverside would “work[] through” the macroeconomic issues that it faced in China

and represented that delays in the development of its Six Flags-branded parks in China were “short-

term” and the resulting weakened revenue patterns were “not material in the context of the long-

term opportunity.” These and similar statements during the Class Period were false and misleading

because Defendants knew or recklessly disregarded that its licensing agreements with Riverside

would not result in the benefits that Defendants had publicly represented. As a result of these

misrepresentations, shares of Six Flags’ common stock traded at artificially inflated prices during

the Class Period.

       6.      The truth began to emerge on February 14, 2019, when the Company surprised

investors by announcing a negative revenue adjustment of $15 million in the fourth quarter of 2018

related to the Company’s agreements with Riverside due to delays in the expected opening dates

of some of the parks in China, which the Company blamed on macroeconomic issues in China.

As a result, Six Flags reported a 38% decline in the Company’s sponsorship, international

agreements and accommodations revenue compared to the fourth quarter of 2017. Six Flags also

told investors that it expected weaker than anticipated quarterly revenue from its agreements with

Riverside in 2019 and 2020. In response to these disclosures, the Company’s stock price dropped

over 14%, from $63.87 per share to $54.87 per share, on high trading volume.

       7.      On October 23, 2019, Six Flags again postponed the timing of its park openings in

China, stating that “there’s a very high likelihood going forward that we will see changes in the

timing of park openings” and “it’s unrealistic to think it’s going to be exactly as we’ve outlined.”

As a result, the Company reported a 26% decline in sponsorship, international agreements and



                                                 3
     Case 3:20-cv-00346-K Document 1 Filed 02/12/20                  Page 4 of 21 PageID 4



accommodations revenue for the third quarter of 2019 compared to the third quarter of 2018. In

response to these disclosures, Six Flags’ stock price fell from $51.23 per share to $44.88 per share,

on high trading volume, a decline of more than 12%.

       8.      Then, on January 10, 2020, before the market opened, the Company revealed that

the future of its China projects was in jeopardy. In particular, the Company announced that the

development of the Six Flags-branded parks in China continued to encounter challenges and had

not progressed as expected.      The Company also reported that Riverside continued to face

significant challenges due to the macroeconomic environment and declining real estate market in

China, which caused Riverside to default on its payment obligations to Six Flags. Furthermore,

the Company told investors that, in the fourth quarter of 2019, it would realize no revenue from its

agreements with Riverside and expected a negative $1 million revenue adjustment related to those

agreements. The Company also announced one-time charges totaling approximately $10 million

related to Riverside’s default. In response to these disclosures, Six Flags’ stock price fell from

$43.76 per share to $35.96 per share, or nearly 18%, on high trading volume.

                                 JURISDICTION AND VENUE

       9.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)), and Rule 10b-5 promulgated thereunder (17 C.F.R. §

240.10b-5). This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§§ 1331 and 1337 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

       10.     Venue is proper in this District pursuant to Section 27 of the Exchange Act (15

U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Six Flags maintains its headquarters in Grand Prairie,

Texas, which is situated in this District, conducts substantial business in this District, and many of

the acts and conduct that constitute the violations of law complained of herein, including

dissemination to the public of materially false and misleading information, occurred in and/or were
                                                  4
     Case 3:20-cv-00346-K Document 1 Filed 02/12/20                  Page 5 of 21 PageID 5



issued from this District. In connection with the acts alleged in this Complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce, including, but

not limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

                                             PARTIES

       A.      Plaintiff

       11.     Plaintiff Local 103 is a pension fund based in Boston, Massachusetts that provides

retirement benefits to active and retired Boston electrical workers. As indicated on the certification

submitted herewith, Local 103 purchased Six Flags common stock at artificially inflated prices

during the Class Period and suffered damages as a result of the violations of the federal securities

laws alleged herein.

       B.      Defendants

       12.     Defendant Six Flags is incorporated in Delaware, and maintains its corporate

headquarters at 924 Avenue J East, Grand Prairie, Texas. The Company’s common stock trades

on the New York Stock Exchange (“NYSE”) under ticker symbol “SIX.” As of October 18, 2019,

Six Flags had over 84 million shares of common stock outstanding, owned by hundreds or

thousands of investors.

       13.     Defendant James Reid-Anderson (“Anderson”) served as Six Flags’ Chairman,

President and Chief Executive Officer (“CEO”) from July 2017 until his retirement on November

18, 2019. From February 2016 to July 2017 Defendant Anderson served as Executive Chairman

of Six Flags and from August 2010 to February 2016 Defendant Anderson served as Chairman,

President and Chief Executive Officer of Six Flags.

       14.     Defendant Marshall Barber (“Barber”) has served as Six Flags’ Chief Financial

Officer since February 2016.

                                                  5
    Case 3:20-cv-00346-K Document 1 Filed 02/12/20                 Page 6 of 21 PageID 6



       15.     Defendants Anderson and Barber are collectively referred to hereinafter as the

“Individual Defendants.” The Individual Defendants, because of their positions with Six Flags,

possessed the power and authority to control the contents of the Company’s reports to the SEC,

press releases, and presentations to securities analysts, money and portfolio managers, and

institutional investors. Each of the Individual Defendants was provided with copies of the

Company’s reports and press releases alleged herein to be misleading prior to, or shortly after,

their issuance and had the ability and opportunity to prevent their issuance or cause them to be

corrected. Because of their positions and access to material non-public information available to

them, each of the Individual Defendants knew that the adverse facts specified herein had not been

disclosed to, and were being concealed from, the public, and that the positive representations which

were being made were then materially false and/or misleading.

                                        BACKGROUND

       16.     Six Flags is the world’s largest regional theme park operator, with more than two

dozen parks across North America. In addition to generating revenue through the operation of its

parks in North America, Six Flags also earns revenue pursuant to international licensing

agreements to assist third parties in the development and management of Six Flags-branded parks

outside of North America. Pursuant to these agreements, the Company receives fees during the

planning, design and development phase of each park and then would receive royalties and

management fees once the parks opened.

       17.     In late June 2014, Six Flags announced the signing of an agreement with a Chinese

real estate developer, Riverside, to build multiple Six Flags-branded theme parks in China.

Riverside would provide the capital investment for future developments in China and would pay

Six Flags consulting fees during the development period of each park and then licensing and

management fees once the parks opened. While the Company did not disclose the detailed terms
                                                 6
    Case 3:20-cv-00346-K Document 1 Filed 02/12/20                 Page 7 of 21 PageID 7



of the arrangements for any of their international licensing agreements, Six Flags represented that

each international park would contribute $5 million to $10 million annually to EBITDA pre-

opening, and then $10 million to $20 million annually post-opening.

       18.     The Company emphasized the expansion of its international licensing agreements

as one of its key strategies to achieve revenue growth, and Six Flags’ agreements with Riverside

to develop parks in China represented the largest potential driver of growth in this strategic

initiative. For example, during the Company’s first quarter 2018 earnings call on April 25, 2018,

Six Flags’ then-CEO, James Reid-Anderson, described the opportunity to expand the Company’s

international agreements revenue, stating “China is the biggest of all, and the vision of both Six

Flags and Riverside is to build multiple parks.”

               DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
             STATEMENTS CAUSE SUBSTANTIAL LOSSES TO INVESTORS

       19.     The Class Period begins on April 25, 2018, when Six Flags held its first quarter

2018 earnings call. During the call, in describing the deals with Riverside to build parks in China,

Defendant Anderson stated that “we will not be stopping at 10 parks, I can assure you that, and

our partner is very excited about being able to expand further with us.” Defendant Anderson touted

Six Flags’ “incredible partnership with Riverside” and assured investors that Riverside “has not

only successfully navigated the regulatory environment in China before but will continue to do so

going forward.” He also told investors that “all our parks are progressing nicely towards their

anticipated opening dates. And, hence, we’ve announced 3 more parks. We’re very confident.”

       20.     On July 25, 2018, Six Flags held its second quarter 2018 earnings call. On that call,

Defendant Anderson again emphasized the Company’s international licensing agreements with

Riverside to develop Six Flags-branded parks in China, stating “[o]ur international licensing

program is growing exponentially and providing additional diversification to our portfolio, and the


                                                   7
     Case 3:20-cv-00346-K Document 1 Filed 02/12/20                  Page 8 of 21 PageID 8



opportunity for future growth remains very compelling.” He also stated that “revenue from

international licensing should accelerate further, as we continue to add new licensing arrangements

and over the long-term begin opening parks.” Defendant Anderson also stated that the Company’s

licensing agreements with Riverside “should super charge revenue growth” and touted Six Flags

as “the ultimate growth and yield stock.” During the call, Defendant Anderson also stated that

“the timing of the parks remains exactly the same as previously disclosed.”

       21.     On October 24, 2018, Six Flags held its third quarter 2018 earnings call. During

the call, Defendant Anderson described its anticipated Chinese parks as “an incredible lineup of

new parks to come [with] a lot of revenue to come.” Defendant Anderson also urged investors

that “[t]his is [the] time to buy Six Flags shares.”

       22.     The statements set forth above in ¶¶ 19-21 were materially false and misleading

because Defendants misrepresented and failed to disclose the following adverse facts about the

Company’s business, operations, and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and misleading statements and/or failed

to disclose that: (1) Riverside faced far more financial distress than disclosed to investors; (2) as a

result, there was a high likelihood that Riverside would default on its payment obligations to the

Company; (3) the Company’s international strategy, which relied predominantly on its exclusive

agreements with Riverside to develop Six Flags-branded parks in China to drive revenue growth,

was significantly less promising than represented to investors; and (4) as a result of the foregoing,

Defendants’ statements about the Company’s business, operations and prospects lacked a

reasonable basis.

       23.     On February 14, 2019, the Company surprised investors by announcing a revenue

adjustment of $15 million in the fourth quarter of 2018 related to the Company’s agreements with



                                                   8
     Case 3:20-cv-00346-K Document 1 Filed 02/12/20                Page 9 of 21 PageID 9



Riverside due to delays in the expected opening dates of some of the parks in China, which the

Company blamed on macroeconomic issues in China. As a result, the Company reported a 38%

decline in the its sponsorship, international agreements and accommodations revenue compared to

the fourth quarter of 2017. Six Flags also told investors that in addition to adjusting its revenue

recognition to the newly expected project timelines, it expected weaker than anticipated quarterly

revenue from its agreements with Riverside in 2019 and 2020. In response to these disclosures,

the Company’s stock price dropped over 14%, from $63.87 per share to $54.87 per share, on high

trading volume.

       24.      Six Flags downplayed the significance of these disclosures and continued to

misrepresent the prospects of the development of its branded parks in China. In particular, during

the Company’s fourth quarter and full year earnings call on February 14, 2019, Defendant

Anderson assured investors that “[a]lthough the timing of the ensuing revenue adjustments is

unfortunate, our partner in China remains fully committed to developing and opening these parks,

and construction is continuing” and Riverside is “work[ing] through these macroeconomic issues.”

In addition, in response to an analyst’s question regarding the financial health of Riverside,

Defendant Barber assured investors that Riverside “has a lot of assets” and is in “great shape”

financially.

       25.      Furthermore, on April 24, 2019, Six Flags held its first quarter 2019 earnings call.

During the call, Defendant Anderson stated that “[w]e continue to work with our international

partner in China, meeting government officials for each of our 3 park complexes, and we believe

conditions in China have slowly begun to improve” and “we should not lose sight of the fact that

these short-term delays and lumpy revenue patterns are not material in the context of the long-term

opportunity.”



                                                 9
   Case 3:20-cv-00346-K Document 1 Filed 02/12/20                   Page 10 of 21 PageID 10



       26.     On May 22, 2019, Defendant Barber represented Six Flags during the B. Riley FBR

Institutional Investor Conference. During the call, Defendant Barber stated that “there’s been

struggles over the last 4 or 5 years that we’ve been working with [Riverside] that they’ve always

managed to get through … [a]nd we’re optimistic that he can get through this.”

       27.      The statements set forth above in ¶¶ 24-26 were materially false and misleading

because Defendants misrepresented and failed to disclose the following adverse facts about the

Company’s business, operations, and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and misleading statements and/or failed

to disclose that: (1) Riverside faced far more financial distress than disclosed to investors; (2) as a

result, there was a high likelihood that Riverside would default on its payment obligations to the

Company; (3) the Company’s international strategy, which relied predominantly on its exclusive

agreements with Riverside to develop Six Flags-branded parks in China to drive revenue growth,

was significantly less promising than represented to investors; and (4) as a result of the foregoing,

Defendants’ statements about the Company’s business, operations and prospects lacked a

reasonable basis.

       28.     On October 23, 2019, Six Flags revealed that “the Chinese market remains difficult,

and we are likely to continue to recognize lumpy international agreements revenue until we see

progress there from a macroeconomic, real estate and trade perspective.” As a result, the Company

again postponed the timing of its park openings in China, stating that “there’s a very high

likelihood going forward that we will see changes in the timing of park openings” and “it’s

unrealistic to think it’s going to be exactly as we’ve outlined.” The Company also revealed that it

had continued to suspend revenue recognition related to four of its China parks in development.

In response to these disclosures, Six Flags’ stock price fell from $51.23 per share to $44.88 per



                                                  10
   Case 3:20-cv-00346-K Document 1 Filed 02/12/20                Page 11 of 21 PageID 11



share, on high trading volume, a decline of more than 12%.

       29.     Then, on January 10, 2020, before the market opened, the Company revealed that

the future of its China projects was in jeopardy. In particular, the Company announced that “[t]he

development of the Six Flags-branded parks in China has encountered continued challenges and

has not progressed as … [the Company] had expected.” The Company also reported that Riverside

“continues to face severe challenges due to the macroeconomic environment and declining real

estate market in China,” which caused Riverside to default on its payment obligations to Six Flags,

and that the Company had delivered formal notices of default to Riverside. Six Flags also revealed

that “the eventual outcome is unknown and could range from the continuation of one or more

projects to the termination of all the Six Flags-branded projects in China.” Furthermore, the

Company told investors that, in the fourth quarter of 2019, it would realize no revenue from its

agreements with Riverside and expected a negative $1 million revenue adjustment related to those

agreements that would offset a portion of the revenue from Six Flags’ other international

agreements. The Company also announced one-time charges totaling approximately $10 million

related to Riverside’s default. In response to these disclosures, Six Flags’ stock price fell from

$43.76 per share to $35.96 per share, or nearly 18%, on high trading volume.

       30.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s common stock, Plaintiff and other Class members have

suffered significant losses and damages.

                                      LOSS CAUSATION

       31.     During the Class Period, as detailed herein, Defendants made materially false and

misleading statements and omissions, and engaged in a scheme to deceive the market. This

artificially inflated the price of Six Flags’ common stock and operated as a fraud or deceit on the

Class (as defined below). Later, when Defendants’ prior misrepresentations and fraudulent
                                                11
    Case 3:20-cv-00346-K Document 1 Filed 02/12/20                 Page 12 of 21 PageID 12



conduct were disclosed to the market, the price of Six Flags’ stock fell precipitously as the prior

artificial inflation came out of the price over time. As a result of their purchases of Six Flags’

stock during the Class Period, Plaintiff and other members of the Class suffered economic loss,

i.e., damages, under the federal securities laws.

                               CLASS ACTION ALLEGATIONS

        32.    Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all persons who purchased or otherwise acquired the publicly

traded common stock of Six Flags during the Class Period (the “Class”). Excluded from the Class

are Defendants and their families, directors, and officers of Six Flags and their families and

affiliates.

        33.    The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. As of October 18, 2019, Six Flags had over 84 million shares of common

stock outstanding, owned by hundreds or thousands of investors.

        34.    There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

               (a)     Whether Defendants violated the Exchange Act;

               (b)     Whether Defendants omitted and/or misrepresented material facts;

               (c)     Whether Defendants’ statements omitted material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading;

               (d)     Whether the Individual Defendants are personally liable for the alleged

misrepresentations and omissions described herein;
                                                    12
   Case 3:20-cv-00346-K Document 1 Filed 02/12/20                   Page 13 of 21 PageID 13



                (e)     Whether Defendants knew or recklessly disregarded that their statements

and/or omissions were false and misleading;

                (f)     Whether Defendants’ conduct impacted the price of Six Flags common

stock;

                (g)     Whether Defendants’ conduct caused the members of the Class to sustain

damages; and

                (h)     The extent of damage sustained by Class members and the appropriate

measure of damages.

         35.    Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from Defendants’ wrongful conduct.

         36.    Plaintiff will adequately protect the interests of the Class and has retained counsel

experienced in class action securities litigation. Plaintiff has no interests which conflict with those

of the Class.

         37.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Joinder of all Class members is impracticable.

                      INAPPLICABILITY OF STATUTORY SAFE HARBOR

         38.    Six Flags’ “Safe Harbor” warnings accompanying its forward-looking statements

issued during the Class Period were ineffective to shield those statements from liability.

         39.    Defendants are also liable for any false or misleading forward-looking statements

pleaded herein because, at the time each such statement was made, the speaker knew the statement

was false or misleading and the statement was authorized and/or approved by an executive officer

of Six Flags who knew that the statement was false. None of the historic or present tense

statements made by Defendants were assumptions underlying or relating to any plan, projection,

or statement of future economic performance, as they were not stated to be such assumptions
                                                  13
   Case 3:20-cv-00346-K Document 1 Filed 02/12/20               Page 14 of 21 PageID 14



underlying or relating to any projection or statement of future economic performance when made,

nor were any of the projections or forecasts made by Defendants expressly related to, or stated to

be dependent on, those historic or present tense statements when made.

                              PRESUMPTION OF RELIANCE

       40.     At all relevant times, the market for Six Flags’ common stock was an efficient

market for the following reasons, among others:

               (a)    Six Flags common stock met the requirements for listing, and was listed and

actively traded on the NYSE, a highly efficient and automated market;

               (b)    As a regulated issuer, Six Flags filed periodic public reports with the SEC

and the NYSE;

               (c)    Six Flags regularly and publicly communicated with investors via

established market communication mechanisms, including through regular disseminations of press

releases on the national circuits of major newswire services and through other wide-ranging public

disclosures, such as communications with the financial press and other similar reporting services;

and

               (d)    Six Flags was followed by several securities analysts employed by major

brokerage firm(s) who wrote reports which were distributed to the sales force and certain

customers of their respective brokerage firm(s). Each of these reports was publicly available and

entered the public marketplace.

       41.     As a result of the foregoing, the market for Six Flags common stock promptly

digested current information regarding Six Flags from all publicly available sources and reflected

such information in the price of Six Flags common stock. Under these circumstances, all

purchasers of Six Flags common stock during the Class Period suffered similar injury through their

purchase of Six Flags common stock at artificially inflated prices and the presumption of reliance
                                               14
   Case 3:20-cv-00346-K Document 1 Filed 02/12/20                  Page 15 of 21 PageID 15



applies.

        42.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’ claims are grounded on Defendants’ material omissions. Because this action

involves Defendants’ failure to disclose material adverse information regarding Six Flags’

business and operations—information that Defendants were obligated to disclose—positive proof

of reliance is not a prerequisite to recovery. All that is necessary is that the facts withheld be

material in the sense that a reasonable investor might have considered them important in making

investment decisions. Given the importance of the development of Six Flags-branded parks in

China through the Company’s licensing agreements with Riverside to Six Flags’ international

strategy and the impact that could have on the Company’s future revenue growth, that requirement

is satisfied here.

                                             COUNT I

              For Violations of Section 10(b) of the Exchange Act and Rule 10b-5
                                    Against All Defendants

        43.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        44.     During the Class Period, Defendants carried out a plan, scheme, and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Six Flags common stock at artificially inflated prices.

        45.     Defendants: (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which


                                                 15
   Case 3:20-cv-00346-K Document 1 Filed 02/12/20                 Page 16 of 21 PageID 16



operated as a fraud and deceit upon the purchasers of the Company’s common stock in an effort

to maintain artificially high market prices for Six Flags common stock in violation of Section 10(b)

of the Exchange Act and Rule 10b-5, promulgated thereunder.

       46.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the Company’s

financial well-being, operations, and prospects.

       47.     During the Class Period, Defendants made the false statements specified above,

which they knew or recklessly disregarded to be false and misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

       48.     Defendants had actual knowledge of the misrepresentations and omissions of

material fact set forth herein, or recklessly disregarded the true facts that were available to them.

Defendants engaged in this misconduct to conceal Six Flags’ true condition from the investing

public and to support the artificially inflated prices of the Company’s common stock.

       49.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Six Flags’ common stock. Plaintiff and the

Class would not have purchased the Company’s common stock at the prices they paid, or at all,

had they been aware that the market prices for Six Flags’ common stock had been artificially

inflated by Defendants’ fraudulent course of conduct.

       50.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases of the

Company’s common stock during the Class Period.



                                                   16
   Case 3:20-cv-00346-K Document 1 Filed 02/12/20                 Page 17 of 21 PageID 17



        51.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5, promulgated thereunder.

                                            COUNT II

                       For Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

        52.     Plaintiff repeats, incorporates, and realleges each and every allegation set forth

above as if fully set forth herein.

        53.     The Individual Defendants acted as controlling persons of Six Flags within the

meaning of Section 20(a) of the Exchange Act.            By virtue of their high-level positions,

participation in and/or awareness of the Company’s operations, direct involvement in the day-to-

day operations of the Company, and/or intimate knowledge of the Company’s actual performance,

and their power to control public statements about Six Flags, the Individual Defendants had the

power and ability to control the actions of Six Flags and its employees. By reason of such conduct,

the Individual Defendants are liable pursuant to Section 20(a) of the Exchange Act.

                                      PRAYER FOR RELIEF

        54.     WHEREFORE, Plaintiff prays for judgment as follows:

                A.      Determining that this action is a proper class action under Rule 23 of the

Federal Rules of Civil Procedure;

                B.      Awarding compensatory damages in favor of Plaintiff and other Class

members against all Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

                C.      Awarding Plaintiff and the Class their reasonable costs and expenses

incurred in this action, including attorneys’ fees and expert fees; and

                D.      Awarding such equitable/injunctive or other further relief as the Court may


                                                 17
   Case 3:20-cv-00346-K Document 1 Filed 02/12/20                  Page 18 of 21 PageID 18



deem just and proper.

                                       JURY DEMAND

       55.    Plaintiff demands a trial by jury.

DATED: February 12, 2020                            Respectfully submitted,

                                                    MCKOOL SMITH PC

                                                    /s/ Lewis T. LeClair
                                                    Lewis T. LeClair
                                                    Texas Bar No. 12072500
                                                    300 Crescent Court, Suite 1500
                                                    Dallas, Texas 75201
                                                    Tel:     (214) 978-4000
                                                    Fax:     (214) 978-4044
                                                    lleclair@mckoolsmith.com

                                                    Liaison Counsel for Plaintiff

                                                    BERNSTEIN LITOWITZ BERGER
                                                      & GROSSMANN LLP

                                                    Hannah Ross, pro hac vice forthcoming
                                                    Avi Josefson, pro hac vice forthcoming
                                                    Michael D. Blatchley, pro hac vice forthcoming
                                                    1251 Avenue of the Americas
                                                    New York, NY 10020
                                                    Tel:    (212) 554-1400
                                                    Fax:    (212) 554-1444
                                                    hannah@blbglaw.com
                                                    avi@blbglaw.com
                                                    michaelb@blbglaw.com

                                                    Counsel for Plaintiff




                                                   18
Case 3:20-cv-00346-K Document 1 Filed 02/12/20   Page 19 of 21 PageID 19
Case 3:20-cv-00346-K Document 1 Filed 02/12/20   Page 20 of 21 PageID 20
Case 3:20-cv-00346-K Document 1 Filed 02/12/20   Page 21 of 21 PageID 21
